Citation Nr: 0611285	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim for service connection for anxiety, depression and any 
other nervous condition.

In the veteran's February 2004 substantive appeal, he 
requested a Board hearing in Washington, District of 
Columbia.  The Board hearing was scheduled for such hearing 
on May 5, 2004.  However, in April 2004, the veteran 
submitted in writing a request to cancel his hearing.  
Therefore, the veteran's hearing request is considered 
withdrawn.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's claimed acquired psychiatric disorder, to 
include anxiety and depression, is neither etiologically 
related to service nor may it be presumed to be so related.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety and 
depression, was neither incurred in or aggravated by active 
duty, nor can it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in January 2002, after the enactment of the VCAA.  

An RO letter dated in May 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was related to 
service.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and psychoses is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After careful review of the evidence of record, the Board 
finds that service connection for the veteran's acquired 
psychiatric disorder is not warranted because he is not found 
to have a psychiatric disorder that is related to service.

The veteran asserts that his psychiatric disorder began in 
the military.  He stated in an April 2004 statement that he 
was part of the football team while in service and injured 
his knee.  After his injury, he was placed on light duties 
and was isolated from the rest of the soldiers.  He stated 
that this was when his depression and anxiety began.  He also 
stated that he was diagnosed with eczema, which he was told 
was due in part to his bad nerves.  In this respect, the 
Board notes that, although the veteran argues that his 
psychiatric disorder began in service, a review of his 
service medical records shows no indication that he was 
treated for or diagnosed with an acquired psychiatric 
disorder.

Further, his post-service medical records show that he has a 
current acquired psychiatric disability.  For example, a May 
2001 VA treatment record showed diagnoses of social phobia, 
generalized anxiety disorder, and rule out major depression.  
March 2002 and September 2002 VA treatment records show a 
diagnosis of post-traumatic stress disorder (PTSD).  An 
October 2003 VA treatment record shows a diagnosis of 
agoraphobia, and VA treatment records dated until March 2005 
show that the veteran had a history of anxiety and 
depression.  Although these records show that the veteran has 
a current acquired psychiatric disorder, none of the records 
relate the veteran's current disorder to his service.  In 
fact, the May 2001 VA treatment record states that the 
veteran's psychiatric symptoms were triggered when he walked 
off a job of 23 years approximately four years ago, which was 
after his discharge from service.

Although the veteran argues that his psychiatric disorder 
began in service, as a layman, he simply does not have the 
necessary medical training or expertise to determine the 
cause of a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).  Hence, the evidence of record 
does not show that the veteran had an acquired psychiatric 
disorder in service or that his current acquired psychiatric 
disorder is related to his service.  In addition, the first 
evidence of a diagnosis of an acquired psychiatric disorder 
is in May 2001, which is more than a year after the veteran's 
discharge from service.  

For the foregoing reasons, the Board finds that the evidence 
is not so evenly balanced as to require application of the 
benefit of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Therefore, the Board 
finds that the award of service connection for an acquired 
psychiatric disorder, to include anxiety and depression, is 
not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


